DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 13 June 2022 in which claims 2 and 5 were canceled, and claim 1 was amended to change the scope and breadth of the claims. 
	Claims 1, 3, 4 and 6-10 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status Identifiers
	The status of claim 1 is incorrectly labeled as “original”. This should be labeled as “currently amended”. See MPEP 714, II, C and 37 CFR 1.121. 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGlade et al. (Food and Nutrition Sciences, published online June 2012, vol. 3, pp.769-773, cited in previous Office Action) in view of Ochiai et al. (Machine translation of WO2009/096505, cited in previous Office Action).
McGlade et al. teach citicoline has demonstrated a variety of cognitive-enhancing and neuroprotective properties, and aids in neuronal membrane repair (p.769, first paragraph). McGlade et al. teach the compound crosses the blood brain barrier (p.769, second paragraph). McGlade et al. teach patients having neurocognitive decline showed improvement in attention and executive functioning after six months of 1000 mg/day citicoline treatment (p.770, second paragraph). McGlade et al. teach 1000 mg/day citicoline significantly improved the memory and attention in elderly patients with mild to moderate memory deficits (p.770, second paragraph). McGlade et al. teach treating healthy aging female adults with 250 mg or 500 mg citicoline (p.770, 2. Subjects and Methods). McGlade et al. teach that in healthy adults, citicoline supplementation was associated with improved attentional focus, and inhibition (p.771, last paragraph). McGlade et al. teach prior patient populations include patients with deficits (i.e. impairments) in cognitive performance, memory or attention (p.772, first paragraph). McGlade et al. teach the results suggest citicoline supplementation can ameliorate cognitive deficits (decline in brain function) associated with healthy aging, and cognitive deficits associated with psychiatric disorders (p.772, last paragraph). 
McGlade et al. do not expressly disclose administering citrulline (present claim 1(a)).
Ochiai et al. teach citrulline as an active ingredient administered in an effective amount for improving attention and concentration in healthy adults (paragraphs [0006] and [0020]). Ochiai et al. teach the subject is in need of improving concentration and attention (paragraph [0006]). Ochiai et al. teach citrulline can be formulated for oral administration, including dietary supplementation (paragraph [0017]). Ochiai et al. teach daily dosage depends on the age and body weight, but is typically administered at a dose of 50 mg - 30 g a day, particularly preferably administered once a day or several times a day to obtain a dose of 200 mg - 3 g (paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer both citicoline and citrulline to a subject having impaired attention, concentration, or memory to improve attention, concentration and/or memory in said subjects.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The skilled artisan would have been motivated to combine citicoline and citrulline because they have both been taught to be useful in improving attention and focus in healthy adults. McGlade et al. teach citicoline improved attention in both healthy adults, in elderly patients with mild to moderate memory deficits, and suggests it can be used to improve cognitive deficits associated with psychiatric disorders. Similarly, Ochiai et al. teach citrulline as an active ingredient administered for improving attention and concentration in healthy adults. 
The amount of citrulline taught by Ochiai et al. lies in the range recited in present claim 1; and encompasses the amount recited in present claims 3-5. The amount of citicoline taught by McGlade et al. 1000 mg/day, 500 mg/day and 250 mg suggests a range of 250-1000 mg, which lies in the range recited in the present claim 1. The dose of 250 mg/day taught by McGlade is similar to 300 mg/day as recited in present claim 3; and lies in the range of present claims 3-5. 
See MPEP 2144.05, section I “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” Also see MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.  
The ordinary artisan would have also had a reasonable expectation of success in protecting brain neuronal cells with the combination of citicoline and citrulline, because McGlade et al. teach citicoline has demonstrated a variety of cognitive-enhancing and neuroprotective properties, and aids in neuronal membrane repair. 
With respect to present claim 10, one having ordinary skill in the art would have been motivated to administer the combination of citrulline and citicoline to a subject having impaired attention, concentration, or memory because McGlade et al. teach citicoline has been demonstrated to improve the aforementioned conditions in individuals having impaired attention, concentration, or memory; and Ochiai et al. teach citrulline has been demonstrated to improve concentration and attention in a subject in need thereof. 
Performing the positively recited steps will necessarily result in an improvement in memory behavior per claim 6; improvement I visual recognition memory per claim 7; and protection of hippocampal nerve cells per claim 8.
The patient populations of the prior art include healthy adults. In addition there is no description of the use of surgery or therapy prior to administering citrulline or citicoline. Thus, the prior art teach a method that does not include surgery, therapy or diagnosis of the subject by a medical doctor per claim 9.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
Applicants aver unexpected results residing in the claimed subject matter. Figures 1-4 (p.10-13 of the present Specification) herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art, since the results are not commensurate in scope with the claimed invention.
According to the Specification, the animals of Group 2 were given water, Group 3 were administered L-citrulline at a dose of 40 mg/kg, Group 4 were administered citicoline at a dose of 40 mg/kg, Group 5 were administered a dose of L-citrulline at a dose of 100 mg/kg, Group 6 were administered a dose of citicoline at a dose of 100 mg/kg, and Group 7 were administered a combination of L-citrulline and citicoline, each at a dose of 40 mg/kg. 
The animals of Groups 5-7 showed an improvement in memory behavior compared to Groups 2-4 (p.11, lines 14-18 and lines 28-32 of the Spec). According to Figure 3, Groups 5-7 also showed an improvement in visual recognition memory and improving memory behavior compared to Groups 2-4. According to Figure 4, Groups 5-7 protected hippocampal nerve cells compared to Groups 2-4 (Spec. at p. 12-13, bridging paragraph).
While Groups 5-7 may demonstrate unexpectedly improve memory behavior, visual recognition and hippocampal compared to Groups 2-4, the claims are not commensurate in scope with these results. The doses described in the Specification are limited to administering L-citrulline and citicoline, each at dose of 40 mg/kg. 
The present claims encompass administering L-citrulline and citicoline, each at a dose ranging from 200 mg to 3 g. Ochiai et al. teach administering L-citrulline at the exact same dosage range recited in the present claims, and McGlade et al. teach administering citicoline at 3 doses (250 mg, 500 mg and 1000 mg) that are all within the range instantly claimed. 
The examples (figures 1-4) herein merely demonstrate improved performance at a single dosage, and wherein those dosages individually would have been subtherapeutic. Thus, the evidence in the examples is not commensurate in scope with the claimed invention. There is no evidence that significant improvements would be observed at a combination of citrulline and citicoline at other concentrations. The testing of two concentrations is not sufficient to establish a trend so that one of ordinary skill in the art would be able to determine if the exemplified data would extend to other concentrations. 
See MPEP 716.02 (d), “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.”. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a). The rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,369,186 in view of McGlade et al. (cited above). 
The claims of the ‘186 Patent are directed towards treating a decline in brain function in a subject comprising orally administering an effective amount of citrulline or a salt thereof and glutathione or a salt thereof, wherein the decline in brain function includes decreased perception ability. The patient population of the Patent is the same as the patient population recited in present claim 10. 
The claims of the Patent do not expressly disclose administering citicoline. 
McGlade et al. teach as discussed above. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The skilled artisan would have been motivated to combine citicoline and citrulline because they have both been taught to be useful in improving attention and focus in healthy adults. McGlade et al. teach citicoline improved attention in both healthy adults, in elderly patients with mild to moderate memory deficits, and suggests it can be used to improve cognitive deficits associated with psychiatric disorders. Similarly, the claims of the Patent teach citrulline as an active ingredient administered for improving attention and concentration in healthy adults. 
The amount of citrulline recited in the claims of the reference Patent encompass the range recited in present claims 4. The amount of citicoline taught by McGlade et al. 1000 mg/day, 500 mg/day and 250 mg suggests a range of 250-1000 mg, which encompasses the range recited in present claim 4. The dose of 250 mg/day and 500 mg/day taught by McGlade is similar to 400 mg/day as recited in present claims 3 and 4.  
See MPEP 2144.05, section I “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” Also see MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.  
The ordinary artisan would have also had a reasonable expectation of success in protecting brain neuronal cells with the combination of citicoline and citrulline, because McGlade et al. teach citicoline has demonstrated a variety of cognitive-enhancing and neuroprotective properties, and aids in neuronal membrane repair. 
One having ordinary skill in the art would have been motivated to administer the combination of citrulline and citicoline to a subject having impaired attention, concentration, or memory because McGlade et al. teach citicoline has been demonstrated to improve the aforementioned conditions in individuals having impaired attention, concentration, or memory; and the claims of the Patent teach citrulline for protecting brain neuronal cells, in subjects having a decline in brain function, wherein the decline in brain function results in decreased exercise performance, decreased perception ability, decreased memory learning ability, decreased thinking ability, decreased concentration, decreased attention, decreased judgement ability and depression.
Thus, the claimed invention as a whole is prima facie obvious over claims the Patent in view of McGlade et al. 

Claims 1, 3, 4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,905,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘705 Patent are directed at improving memory behavior, visual recognition and/or protecting hippocampal nerve cells in a human subject comprising orally administering an effective amount of citrulline and citicoline, wherein they are each administered at a dose of 200 mg/day. This amount lies within the ranges of present claims 1 and 4; and is close to the amount of present claim 3. The intended use of the ‘705 Patent is the same as present claims 6-8.
The claims of the ‘705 Patent anticipate claims 1, 3, 4 and 6-10 of the present application. Claims 1, 3, 4 and 6-10 are prima facie obvious over the claims of the ‘705 Patent.

Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive. 
Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified. 
The obviousness double patenting rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759